  Case 18-17382-ref         Doc 21-4 Filed 02/12/19 Entered 02/12/19 14:02:11                       Desc
                                   Service List Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Christopher Gerald Raab aka Christopher                     CHAPTER 13
G. Raab aka Christopher Raab                                       BK. NO. 18-17382 REF
       Christopher Gerald Raab aka Christopher
G. Raab aka Christopher Raab
                            Debtor(s)

Bayview Loan Servicing, LLC
                                Movant
                vs.

Christopher Gerald Raab aka Christopher G. Raab
aka Christopher Raab
Christopher Gerald Raab aka Christopher G. Raab
aka Christopher Raab
                            Respondent(s)


                                   CERTIFICATION OF SERVICE

        I, Kevin G. McDonald, Esquire, hereby certify that the foregoing Objection to Confirmation was

served by first class mail, postage pre-paid, upon the parties listed below on February 12, 2019.


Scott Watermann                                          Christopher Gerald Raab aka Christopher G. Raab
Chapter 13 Trustee                                       aka Christopher Raab
2901 St. Lawrence Avenue, Suite 100                      253 Main Street
Reading, PA 19606                                        Mohnton, PA 19540-2207

Shawn J. Lau Esq.                                        Christopher Gerald Raab aka Christopher G. Raab
4228 St. Lawrence Avenue (VIA ECF)                       aka Christopher Raab
Reading, PA 19606                                        253 Main Street
                                                         Mohnton, PA 19540-2207



Date: February 12, 2019

                                                 By: /s/ Kevin G. McDonald, Esquire
                                                      Kevin G. McDonald, Esquire
                                                      KML Law Group, P.C.
                                                      BNY Mellon Independence Center
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      215-627-1322
                                                      Attorney for Movant/Applicant
